Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 15, 2019

The Court of Appeals hereby passes the following order:

A19A1327. JESUS VIEYRA v. THE STATE.

      Initially charged with numerous crimes, including rape, Jesus Vieyra ultimately
pleaded guilty to home invasion in the first degree and two counts of family violence
aggravated assault. The trial court sentenced him to 40 years, to serve 20, and ordered
him to register as a sex offender as a special condition of probation. Thereafter,
Vieyra filed a motion for an out-of-time appeal, apparently challenging his
registration requirement.1 On December 21, 2018, the trial court denied Veiyra’s
motion, and on January 24, 2019, he filed this direct appeal. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of the entry of an appealable
judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264




      1
          Vieyra’s motion is not a part of the record on appeal.
Ga. 872, 872 (1) (452 SE2d 756) (1995). Here, Vieyra’s notice of appeal was filed 34
days after entry of the court’s order. Accordingly, this appeal is untimely and is
hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/15/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.